Justice J. JONES
dissenting.
I respectfully dissent. In my view, the State has failed to show that Doe had the requisite intent to maliciously injure or destroy property. While I agree with the doctrine of transferred intent, as articulated by the Court, I don’t believe it can be applied in this case. As I see it, there is no evidence to show that Doe maliciously intended to injure the weedy field in which he was located and, thus, there was no malicious intent to transfer to the adjacent property where the apartments were burned. I would vacate the conviction.
The offense with which Doe was charged applies to a person who “maliciously injures or destroys any real or personal property not his own.” There must be a malicious intent and the intent must be directed toward injuring or destroying another’s real or personal property. It seems to me that the record does not establish the requisite intent to injure or destroy any property.
To apply the doctrine of transferred intent, it must be shown that a person took action with the intent of injuring or destroying certain property but, while failing to injure or destroy the targeted property, the person injured or destroyed other property. One can imagine such a situation. For example, a person might maliciously sow noxious weed seeds with the intent of infesting his neighbor’s property. However, as the seeds are sown a wind gust carries them away from the neighbor’s property to the property of another adjoining property owner, who suffers a noxious weed infestation, thereby damaging his property. That is not the situation at hand.
The charging petition alleged that Doe maliciously destroyed the apartments and their contents by setting an adjacent field on fire. One might assume from the charging petition that it was Doe’s intent to maliciously injure or destroy the field and that such intent was transferred to the apartments and their contents. However, the evidence presented at trial did not focus upon the question of whether the field was injured or destroyed. Rather, the State’s proof focused solely on the question of whether Doe lit some weeds on fire with the intent of destroying them. The magistrate judge found Doe guilty, determining on the one hand that “the lighting of the field on fire” was an intentional act and on the other hand that Doe “clearly had the intent to light the weeds on fire.” Apparently, the magistrate judge assumed that an intent to injure or destroy some weeds was synonymous with intending to injure or destroy a field. No evidence was presented at trial to show that Doe intended to set a field on fire or to cause any injury to the *824field, the offense alleged in the charging petition.
Doe did intend to destroy some weeds. That appears to be the “property” against which the malicious intent of injury or destruction originated. Apparently, his intent to do harm to the weeds was first transferred to the field in which they were located. Although there is no indication as to whether or not the field suffered any injury, the intent was then transferred to the adjoining apartments and their contents where damage was suffered. The case thus involves a double transfer of intent.
The question then arises as to whether weeds are property within the contemplation of I.C. § 18-7001. If they are property, another interesting question arises as to their value since, in order to be guilty of a felony under that statute, the property intended to be destroyed or injured must exceed $1,000 in value. New would ascribe much value to a field of weeds. Can one have a malicious intent to destroy a weed of no value, which might be a misdemeanor, transferred to the destruction of valuable property, which is a felony if the property is worth more than a $1,000?
The State of Idaho takes a dim view of weeds. Those of us who grew up on Idaho farms were taught early on to regard weeds as the enemy. They sap the productivity of soil, harm desirable domestic plants located in their vicinity, and are subject to vigorous eradication measures. Allowing weeds to grow on your property creates a fire hazard for your neighbor, as we see in this unfortunate case.
Indeed, few would argue that weeds have any positive attributes. The Nampa City Code expressly designates them as a nuisance. Weeds appear in the nuisance section of the Code as any “[ujndesirable plant growth that is unkept [sic], unsightly, deleterious, and/or injurious to the public. Weeds include noxious weeds, grasses, unkept [sic] bushes and any plant meeting this description.” Nampa City Code, Title III, Chapter Four, § 3-4-1. The Code dictates that weeds be destroyed. “Every person residing, doing business, owning, renting or leasing property within the City shall be required to keep weeds over 8 inches in height continuously cut down, weeded out, removed, sprayed or destroyed.” Id at 3-4-8.
Title 22, Chapter 24, Idaho Code provides a comprehensive scheme for destruction of noxious weeds. I.C. § 42-2301 allows canal companies to destroy weeds on their own property, as well as on adjacent property. I.C. § 50-317 permits cities to cut and remove weeds from private property within the city and to assess the cost against the private property so cleared. I.C. § 52-302 gives a person injured by a private nuisance the right to abate it. So, if weeds on adjoining property constitute a fire hazard or other nuisance to a property owner, presumably he can abate it under this provision, if the offending property owner will not do so. However, at oral argument of this case, counsel for the State indicated that a person who exercises self help to eradicate a single weed from a neighbor’s property can be criminally culpable under I.C. § 18-7001. That is simply carrying things too far.
There is no hint in the record that Doe was acting nobly to eradicate a nuisance from the property on which he burned the weeds. Doe was obviously acting irresponsibly and negligently and should be held to account, but in a civil action rather than a criminal proceeding. To criminalize the act of destroying weeds, which are a nuisance at best, on the property of another, and particularly to make it a felony, will certainly throw cold water on those who may wish to exercise legitimate self-help efforts to protect themselves from noxious weed infestation, let alone the fire dangers that these pests pose.
As mentioned above, there was no evidence presented at trial to indicate that Doe had caused any injury to the field where the weeds were located. Indeed, because weeds are regarded as pests — unwarranted, unloved, and the subject of destructive action by governments and landowners — one might surmise that the destruction of weeds might result in the improvement of the field in which they were located. At best, destruction of weeds in a field would reheve the landowner of potential liability for damage to neighboring property and elimination of the *825need for abatement efforts pursuant to the statutes mentioned above.
Doe certainly should be required to shoulder responsibility for his actions. Remedial action, however, should come in a civil proceeding, rather than a felony conviction. A civil proceeding would place responsibility and provide an appropriate remedy. Perhaps that would allow the court also to determine the responsibility of the property owner who allowed the weedy fuel to accumulate on his property in apparent violation of city ordinance and in disregard of the danger posed to the adjoining property where the apartments were located.
Justice W. JONES concurs.